DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 34-40 and 137-146 in the reply filed on February 2, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 08/06/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
With regards to the strikethrough US based references in the information disclosure statements, strikethrough items do not appear relevant to the instant application/claims.

Claim Interpretation
The phrases of “elongate tubular substrate” and “elongate member” are interpreted to be the equivalent item.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
engagement member in claims 1 and 34 (see locking member 116/chuck/cinch/compression lock contacting exterior of member-pg. 6).
biasing element in claims 38 and 139 (see spring #147, 247, 249-pg. 10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 141 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In regards to claim 141, the claim states “the spring comprises a helical spring", where the spring is connected to the biasing element coupled to the elongate dispensing conduit.  However, this arrangement is not clearly depicted in drawings supplied by the applicant or disclosed in the applicants’ specification.  The specification discloses an extension spring or extension spring 298 and an opposing compression spring 299 provide the annular displacement for tubing 296 (see pg. 11), therefore the spring of claim 141 will be interpreted as an extension spring or extension spring with an opposing compression spring.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, Applicants recite that "the engagement member is configured to rotate at a different rotational speed than the first motor".  It is unclear how the engagement member (interpreted as locking member 116/chuck/cinch/compression lock), would be configured to rotate at a different rotational speed than the first motor as the engagement member is fixed to both the motor and the elongate member.  The specification does not clearly provide a configuration which would allow for a different rotational speed.  Clarification is requested.  For purposes of compact prosecution, if the prior art teaches an engagement member or chuck or cinch or compression lock, then it will be having a sufficient configuration to provide a different rotational speed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 142-143 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotou (US 2016/0310708).
In regards to claim 1, Gotou teaches a  mechanism for applying a coating liquid (predetermined pattern of material) onto a balloon catheter (10, elongate tubular substrate), comprising:
a rotation driving section (110, 220) with a first motor (112, 221) (fig. 1, 11-12, 15; para. 55, 157);
an engagement member provided as a shaft (111, 260), a bearing section (240), support part (180, 230) and a holding part 190, that are rotatable by the first motor and configured to reversibly grasp the balloon catheter (elongate member) having a longitudinal axis, the rotation of the first motor rotates the elongate member around its longitudinal axis, where the holding part comprises a collet chuck (191) chuck holder (200) (fig. 1, 11-12, 15; para. 58, 63, 65, 68, 157-158); 
a coating section (130, fluid dispenser) comprising a dispensing tube (134) that dispenses a coating liquid (fluid having a first, flowable state), the dispensing tube comprising an elongate dispensing conduit having a distal end having an orifice, the orifice configured to be placed adjacent a surface of the elongate member (fig. 1, 11-12, 15; para. 54, 75, 78-79, 82);

the distal end of the dispensing tube may contact the balloon catheter to apply a contact load (bias) on the surface of the balloon catheter (para. 82).
In regards to claim 2-3, Gotou teaches rotation speed of the balloon is controlled (para. 85), where the rotation driving section is capable of the function of the same or different rotational speed as the balloon catheter.
In regards to claim 142, Gotou teaches a control unit (160) controls the first motor and is capable of rotating the balloon catheter in a first rotational direction such that material expelled from the dispensing tube is caused to be moved away from the orifice as the balloon catheter is rotated (fig. 1, 10, 11; para. 81, 101).
In regards to claim 143, Gotou teaches the dispensing tube is capable of different shape other than circular (para. 82) and the distal end of the dispensing tube may contact the balloon catheter to apply a contact load (bias) on the surface of the balloon catheter (para. 82).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 34-35, 137 and 144-146 are rejected under 35 U.S.C. 103 as being unpatentable over Gotou (US 2016/0310708) in view of Oswald (US 4,075,975).
In regards to claims 1 and 34, Gotou teaches a  mechanism for applying a coating liquid (predetermined pattern of material) onto a balloon catheter (10, elongate tubular substrate), comprising:
a rotation driving section (110, 220) with a first motor (112, 221) (fig. 1, 11-12, 15; para. 55, 157);
an engagement member provided as a shaft (111, 260), a bearing section (240), support part (180, 230) and a holding part 190, that are rotatable by the first motor and configured to reversibly grasp the balloon catheter (elongate member) having a longitudinal axis, the rotation of the first motor rotates the elongate member around its longitudinal axis, where the holding part comprises a collet chuck (191) chuck holder (200) (fig. 1, 11-12, 15; para. 58, 63, 65, 68, 157-158); 
a coating section (130, fluid dispenser) comprising a dispensing tube (134) that dispenses a coating liquid (fluid having a first, flowable state), the dispensing tube comprising an elongate 
a rectilinear moving section (140) comprising a second motor which moves a tube positioning part (142) that moves the dispensing tube (134, elongate dispensing conduit) such that the orifice changes its relative location along the longitudinal axis of the balloon catheter; and 
the distal end of the dispensing tube may contact the balloon catheter to apply a contact load (bias) on the surface of the balloon catheter (para. 82).
Gotou does not explicitly teach a variable bearing longitudinally spaced a first distance from the engagement member and comprising first, second and third rollers, each of the first, second, and third rollers configured to simultaneously contact the surface of the elongate member over a complete rotation of the elongate member.
However, Oswald teaches a system to support and rotate cylindrical object, comprising two pairs of idler rollers (14) on a cradle (12), where the two pairs of idler rollers contact the exterior of a drum/substrate.  Oswald teaches an idler roll (34) and a gear wheel (42) additionally contact the exterior surface of the drum/substrate (fig. 1-2; col. 1, lines 20-40).  Oswald teaches the idler roll-34 is biased towards the surface of the drum/substrate using a spring (34) (fig. 2-3; col. 1, lines 35-40).
In regards to claim 35, Gotou and Oswald as discussed, where Gotou teaches a bed (121, base) and Oswald teaches a cradle member (12, base), and where  the first roller (see left side roller-14 on cradle member-12) rotates around a first rotational axis that is fixed relative to the base/cradle member, the second roller (see right side roller-14 on cradle member-12) rotates around a second rotational axis that is fixed relative to the base/cradle member, and the third 
In regards to claim 137 and 146, Gotou and Oswald as discussed, where Gotou teaches the dispensing tube is movable in Y-axis and Z-axis by a driving portion (144) that is capable of being a motor, where the driving portion provides a configuration to maintain proximity to the surface of the balloon catheter (fig. 1, 11; para. 78, 81).  
Gotou and Oswald do not explicitly teach the elongate member further has a non-circular outer perimeter.
However, the particular type of substrate do not limit an apparatus claim (MPEP2115).  The apparatus of Gotou and Oswald is capable of handling an elongate member further has a non-circular outer perimeter and having the dispensing tube that is movable in Y-axis and Z-axis by the driving portion maintain proximity to the surface of the non-circular elongate member.
In regards to claim 144, Gotou and Oswald as discussed, where Oswald teaches the third roller (see idler roll-36) is movable relative to the base/cradle member (fig. 2-3; col. 1, lines 20-40).
In regards to claim 145, Gotou and Oswald as discussed, where Gotou teaches the dispensing tube is capable of different shape other than circular (para. 82) and the distal end of the dispensing tube may contact the balloon catheter to apply a contact load (bias) on the surface of the balloon catheter (para. 82).

Claims 138-139 are rejected under 35 U.S.C. 103 as being unpatentable over Gotou and Oswald as applied to claims 1, 34-35, 137 and 142-146 above, and further in view of Wang (US 2010/0055294).
In regards to claims 138-139, Gotou and Oswald as discussed, but do not explicitly teach the distal end of the elongate dispensing conduit is configured to move in at least a first arc of rotation around a first pivot point located proximally to the distal end of the elongate dispensing conduit, and wherein the elongate dispensing conduit is coupled to a biasing element, such that the distal end of the elongate dispensing conduit is configured to apply the bias at least in part via the biasing element.
However, Wang teaches a metering dispenser (1) comprising a hub (3), tip (4) and a flexible tail (5) (biasing element).  Wang teaches the tip and the flexible tail maybe can cantilevered to apply a bias to the catheter.  Wang teaches the tip and the flexible tail maybe rotationally moved to provide an arc of rotation around a pivot point located proximally to the distal end of the tip/flexible tail (fig. 3a-3e; para. 15, 46, 83).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the tip and the flexible tail of Wang onto the dispensing tube of Gotou and Oswald because Wang teaches it will provide a uniform coating layer over the surface (para. 16).

Allowable Subject Matter
Claim 36-40 and 140 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 141 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 140, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the biasing element comprises a spring, in combination with the other limitations set forth in the claim.  Claim 141 is dependent on claim 140.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Binu Thomas/Primary Examiner, Art Unit 1717